Citation Nr: 1550238	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.


FINDING OF FACT

In April 2010, there was a period of time where the Veteran had diastolic blood pressure predominantly between 100 and 110 and he now requires continuous medication for treatment of hypertension.  There is no medical evidence of record of blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

In addition, the duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service treatment records, and his identified and available post-service medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA hypertension examination in October 2010 to ascertain the current severity of his service-connected hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.15(c)(4).  The examiner discussed the history of the Veteran's hypertension, conducted a clinical examination of the Veteran, and included sufficient detail as to the current severity of the Veteran's hypertension, including information concerning the functional aspects of this disability.  The VA examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

Service treatment records indicate the Veteran was initially recorded with elevated blood pressure of 118/92 mmHg in August 1998 and with elevated blood pressure of 118/90 mmHg in February 2000.  There were no other elevated blood pressure readings, nor was he provided with antihypertensive medication.  An August 2000 VA fee-based examination report reflects that the Veteran's blood pressure readings were 132/112 mmHg, 132/100 mmHg, 124/86 mmHg, 132/90 mmHg, 130/88 mmHg, 132/92 mmHg, 124/92 mmHg, 120/84 mmHg, and 130/94 mmHg.

VA treatment records reveal blood pressure readings of 126/85 mmHg in August 2005, 168/107 mmHg in April 2010, 117/80 mmHg and 124/81 mmHg in May 2010, 129/85 mmHg in October 2010, and 123/79 mmHg in November 2010.

An April 2010 VA emergency room report notes that the Veteran developed vertigo-like symptoms upon awakening and his blood pressure was elevated when measured with a borrowed blood pressure monitor (140's/90's), which subsequently improved.  His blood pressure reading was 168/107 mmHg.

The Veteran was provided with a VA examination in October 2010.  The examiner noted the Veteran's hypertension began in the military service but it was not treated and it was mild.  In April 2010, the Veteran experienced profound dizziness and weakness in the left arm and leg with blood pressure on two successive readings of 185/115 mmHg and 172/112 mmHg associated with no speech deficit, all of which lasted about 45 seconds.  On the following day treatment with Lisinopril 10 and Hydrochlorothiazide 12.5 was started.  The Veteran had not had congestive heart, failure, chronic kidney disease, or proteinuria.  He had not missed work because of his blood pressure.  He continued to take his medication, and on recent readings all within the previous eight days, his blood pressure readings were 140/76 mmHg, 128/85 mmHg, and 120/80 mmHg.  

On examination, the Veteran's blood pressure readings were 129/85 mmHg on the left arm sitting with a pulse of 106, 135/92 mmHg with a pulse of 113 standing, and 120/81 mmHg on right arm sitting with a pulse of 105.  His left ventricle was not enlarged.  First and second heart sounds were of normal intensity.  His lungs were clear.  There was no peripheral edema.  He did not have any signs of chronic kidney, disease or congestive heart failure, or stroke.  The diagnostic immpression was hypertension, now under treatment since April 2010 with ace inhibitor and small dose diuretic.  It was noted that there were no complications to date.

In a November 2010 written statement, the Veteran reported blood pressure readings of 138/89 mmHg, 109/63 mmHg, and 133/70 mmHg, on medication.

A November 2010 VA treatment report stated that in April 2010 the Veteran's blood pressure was found to be very elevated and he was started on Lisinopril/ Hydrochlorothiazide.  Since that time, his dizzy spells had abated, and his blood pressure was occasionally over 140 or under 100.

In a May 2011 letter, a private physician stated that the Veteran has hypertension and requires Lisinopril/HCTZ on a daily basis to control his blood pressure.

VA treatment records reveal blood pressure readings of 136/78 mmHg in May 2011, 112/78 mmHg in December 2011, 122/86 mmHg in July 2012, 122/86 mmHg in January 2013, and 128/83 mmHg in November 2013.

A review of the foregoing evidence reveals that for a period of time in April 2010 the Veteran had diastolic blood pressure predominantly 100 or more.  Thus the Veteran has a history of diastolic pressure predominantly 100 or more.  The Board further notes that since that time the Veteran has been on continuous medication for treatment of his hypertension.  Indeed, his private physician stated in the May 2011 letter that the Veteran requires medications on a daily basis to control his blood pressure.

Accordingly, the two criteria necessary for a minimum evaluation of 10 percent rating, continuous medication and a history of diastolic pressure readings predominantly 100 or more, are shown by the record.  The regulation does not state that the history of diastolic pressure readings of predominantly 100 or more needs to have occurred in the last 12 months or any other time frame.  Thus, resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for hypertension is warranted during the entire rating period on appeal.

However, the medical evidence of record does not show systolic pressure 200 or higher predominantly or diastolic 110 or greater predominantly.  The only blood pressure readings with diastolic pressure of 110 or higher were two successive readings of 185/115 mmHg and 172/112 mmHg as reported by the Veteran after the April 2010 episode of dizziness and weakness.  However, all subsequent blood pressure readings have been well under the level of systolic pressure of 200 and diastolic pressure of 110.  Accordingly a rating in excess of 10 percent is not warranted at any time during the rating period.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of 10 percent are provided for certain manifestations of hypertension, but the medical evidence reflects that those symptoms are not present.  The Veteran's hypertension has been evaluated under criteria such as diastolic and systolic blood pressure as well as requirement of continuous medication for control.  The Veteran does not contend that he experiences any symptomatology caused by this disability that are unaccounted for by the rating criteria.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his hypertension with the pertinent schedular criteria does not show that the service-connected disability at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nevertheless, the evidence does not show, nor has the Veteran contended, that his service-connected disability had necessitated frequent periods of hospitalization or caused marked interference with employment.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service connected for residuals of microdiscectomy L4-5 of the lumbar spine, in addition to his hypertension.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence of record has not suggested any combined effect or collective impact of these two service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his hypertension prevents him from securing and following substantially gainful employment.  Rather, the October 2010 VA examination report reflects that the Veteran is employed and that he had not missed work due to his hypertension.  Accordingly, a claim for a TDIU has not been raised.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a higher disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 10 percent, but no higher, for hypertension is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


